  4:18-cr-03119-JMG-CRZ Doc # 48 Filed: 04/27/21 Page 1 of 2 - Page ID # 153




                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                     Plaintiff,                         4:18-CR-3119

      vs.
                                                          ORDER

AARON O. LEYVA,

                     Defendant.


      Based on the information before the court, Defendant was allegedly
involved in a hit and run accident and is now facing state charges. This
conduct, if true, violates the terms of his supervised release. After considering
available options,


      IT IS ORDERED that Defendant is released subject to the following:

      1)    Defendant shall appear at a revocation hearing to commence
            before the Honorable John M. Gerrard, Chief United States
            District Judge, in Courtroom 1, United States Courthouse,
            Lincoln, Nebraska, at 1:30 p.m. on June 11, 2021.

      2)    The defendant shall comply with all terms and conditions of
            supervised release which were imposed at sentencing, and the
            following additional condition:

            a.       Defendant is released and until an opening is available at
                     the Residential Reentry Center, Dismas in Kearney,
                     Nebraska (RRC), he shall reside at and remain in his home
                     except during work and to attend programming.

            b.       When an opening becomes available, Defendant shall reside
                     in the Residential Reentry Center, Dismas in Kearney,
                     Nebraska (RRC), for a period of up to 180 days in the
4:18-cr-03119-JMG-CRZ Doc # 48 Filed: 04/27/21 Page 2 of 2 - Page ID # 154




               correctional component, to commence at the direction of the
               probation officer. Defendant shall observe the rules of that
               facility. Defendant may be discharged earlier than 180 days
               by the probation officer if he is determined to be in full
               compliance with the conditions of supervision.

         c.    If the defendant is discharged from the RRC for any reason
               whatsoever, or leaves the premises of the facility without
               authorization, the United States Marshal, and/or any law
               enforcement officer is ordered to take the defendant into
               custody and detain the defendant pending a prompt hearing
               before the court.

         d.    The probation officer assigned to this matter shall assist
               counsel with the preparation of the necessary paper work.

         e.    This order does not moot the pending petition for an offender
               under supervision.


   Dated this 27th day of April, 2021.

                                         BY THE COURT:



                                         John M. Gerrard
                                         Chief United States District Judge
